Citation Nr: 1544958	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  12-31 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Calvin D. Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel







INTRODUCTION

The Veteran served on active duty from May 1951 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2014, the Board denied entitlement to TDIU.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Before the Court issued a decision, the parties agreed to a joint motion for remand that vacated the denial of TDIU and remanded the issue back to the Board.   

In addition to the paper claims folder, there are pertinent electronic records found exclusively within the Virtual VA and Veterans Benefits Management System (VBMS).  These electronic records have been considered.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The April 2015 joint motion found that the Board provided an inadequate statement of the reasons and bases to deny the TDIU claim.  The employment prospects realistically available in light of the Veteran's specific educational and occupational history were not adequately considered.  Also, the decision did not adequately consider whether a VA examination regarding the combined effects of service-connected disabilities was needed or otherwise address occupational impairment due to the combined effects of service-connected disabilities.  

To comply with the April 2015 joint motion, the Board finds that an opinion from a vocational expert is needed to assess the combined effect of the Veteran's service-connected disabilities on his employment prospects with consideration to his specific education and occupational experience.  Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain VA treatment records for the Veteran after January 2014.

2.  Request that the Veteran identify any recent private medical treatment for his service-connected tinnitus, hearing loss, or lung disability/ asbestosis residuals.  Provide appropriate authorizations for the release of medical records and instruct the Veteran to complete and return them to VA.  

If any identified private medical records cannot be obtained, inform the Veteran and his representative and further advise them that they may submit any private medical records directly to VA.  

3.  After the above development is completed, forward the claims file to an appropriate vocational expert to obtain a TDIU opinion with respect to all of the Veteran's service-connected disabilities (tinnitus, hearing loss and asbestosis residuals).  The claims file must be made available to, and reviewed by, the examiner.  

The examiner must set forth pertinent facts regarding the Veteran's medical history, education and employment history.  In brief, the Veteran has a high school education and has worked as barber for several decades.  

The examiner is requested to answer whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities alone, which consisted of tinnitus, hearing loss and asbestosis residuals, and without consideration of his age or nonservice-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation in light of his education and occupational experience.  

If the answer to the above question is in the negative, the examiner must discuss the type or types of employment in which the Veteran would be capable of engaging, given his skill set and educational background. 

A comprehensive rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should state so and explain why.  Any additional development indicated by the examiner that would facilitate a non-speculative opinion must be conducted.  

(If the examiner indicates a clinical evaluation is necessary, then this must be scheduled).  
 
 4. Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claim, considering all evidence of record. If any benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




